       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

HENRY’S LOUISIANA GRILL,     )
INC. and HENRY’S UPTOWN LLC, )
                             )
      Plaintiffs,            )
                             )                 CIVIL ACTION FILE NO.
v.                           )                 ______________________
                             )
ALLIED INSURANCE COMPANY )
OF AMERICA,                  )
                             )
      Defendant.             )


     MEMORANDUM OF LAW TO SUPPORT MOTION TO DISMISS

      Defendant Allied Insurance Company of America (“Allied”) files this

memorandum of law to support its motion to dismiss the complaint filed by Henry’s

Louisiana Grill, Inc. and Henry’s Uptown LLC (“Plaintiffs”) for failure to state a

claim upon which relief can be granted under Rule 12(b)(6). For the reasons

provided, Allied’s motion should be granted.

                               I.    INTRODUCTION

      Plaintiffs seek insurance benefits to cover business losses attributed to the

closure of their restaurant due to concerns about the spread of COVID-19. While

admitting that no virus was located on the premises, they state that they closed their

dining room in response to government orders. They nevertheless assert that their

reduced income was caused by a “direct physical loss” as required by the policy and

                                          1
       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 2 of 17




that their claimed loss was not caused “directly or indirectly” by COVID-19 so as to

fall within the terms of the virus exclusion.

      Because Plaintiffs’ factual allegations do not show a covered loss, therefore,

their complaint should be dismissed under Rule 12(b)(6)

                        II.   PLAINTIFFS’ ALLEGATIONS

      A. Plaintiffs’ Insurance Policy

      Plaintiffs seek coverage under policy number ACP BPFL 3047569584 that

was issued to multiple named insureds, including Plaintiffs, for the period March 1,

2020 to March 1, 2021 (the “Policy”).1 (Doc. X ¶ 8; Exh. 1). In pertinent part, the

Policy covers business interruption under the following insuring agreement:

      We will pay for the actual loss of “business income” you sustain due
      to the necessary suspension of your “operations” during the “period of
      restoration.” The suspension must be caused by direct physical loss of
      or damage to property at the described premises.

(Doc. X, p. X) (emphasis supplied). The Policy also covers loss of business income

“[w]hen a Covered Cause of Loss causes damage to property other than property at

the described premises” and an action by a “civil authority” “prohibits access to the

described premises” (Id. ¶ 20) (emphasis supplied).

      Coverage is subject to exclusions, however, including the “Virus or Bacteria”

exclusion “for loss or damage caused directly or indirectly by. . . [a]ny virus,


1
 Because Plaintiffs attached the policy to the complaint, it forms part of the pleadings
for “all purposes” including this motion to dismiss. See Fed. R. Civ. P. 10(c).
                                           2
       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 3 of 17




bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.” (See Doc. X, p. X) (emphasis supplied).

      B. Plaintiffs’ Claimed Loss

      Plaintiffs allege that the Georgia governor issued Executive Order

#03.14.20.01 on March 14, 2020 that declared a public health state of emergency

due to the spread of the COVID-19 virus. (Doc. X ¶ 9; Exhibit A).2 Nothing

contained in that Executive Order of March 14, 2020 required Plaintiffs to shutter

their doors. (Exhibit A.)3 Nevertheless, Plaintiffs “immediately closed [their] dining

rooms for normal restaurant service” even though no virus was found on the

premises. (Doc. X, ¶¶ 11 and 13.)

      On March 27, 2020, thirteen days later after deciding to close their dining

rooms, Plaintiffs filed a claim with Allied to cover their business losses. (Doc. X ¶

14.) Following an investigation, Allied advised Plaintiffs that the claim was not

covered by the Policy because it was not caused by a “direct physical loss” and fell


2
 A copy of the Executive Order referenced in the complaint is properly before the
Court in considering this motion to dismiss because the Executive Order is “central
to the plaintiff’s claim and its authenticity is not challenged.” Garcon v. United Mut.
of Omaha Ins. Co., 779 F. App’x. 595, 599 (citing Horsley v. Feldt, 304 F.3d 1125,
1134 (11th Cir. 2002)).
3
 Plaintiffs do not cite the governor’s subsequent order of April 2, 2020 that limited
businesses from operating even though the complaint was filed thereafter on June
12, 2020. Instead, their claim is based solely (and intentionally) on their decision to
close the dining room after the March 14, 2020 executive order that did not require
them to do so.
                                          3
       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 4 of 17




within the virus exclusion. (Id., ¶¶ 15-16.) Plaintiffs nevertheless contend that the

suspension of their operations by deciding to close their business was caused by a

“direct physical loss” and that the virus exclusion does not apply because COVID-

19 was not detected on the premises. (Id., ¶¶ 13, 15-17.) They seek a declaratory

judgment that their claim is covered (Count I) and damages for breach of contract

because Allied determined that the claim was not covered by the Policy (Count II).

(Doc. X ¶¶ 25-32.)

      Because Plaintiffs do not allege facts to support their claims, Allied’s motion

should be granted. 4

             III.    ARGUMENT AND CITATION TO AUTHORITY

      A. Motion to Dismiss Standard

      To survive a motion to dismiss, the factual allegations in the complaint “must

be enough to raise a right to relief above the speculative level on the assumption that

all the allegations in the complaint are true.” Bell Atl. Corp. v. Twombly, 550 U.S.


4
  Plaintiffs have not shown the requisite “case or controversy” jurisdiction for a
declaratory judgment claim, which is a “forward-looking remedy” that is not
appropriate to redress injuries already suffered. AA Suncoast Chiropractic Clinic,
P.A. v. Progressive Am. Ins. Co., 938 F.3d 1170, 1176, (11th Cir. 2019). An
insured’s claim for insurance benefits, in contrast, is a “retrospective harm” that does
not establish a case and controversy. Id. See also Gordon v. Auto-Owners Insurance
Company, 2020 U.S. Dist. LEXIS 93587, *6 (S.D. Ga. 2020) (dismissing the
insured’s declaratory judgment action because the insurer had determined that there
was no coverage and there was no need for guidance on future conduct). This Court’s
jurisdiction exists, therefore, to consider the breach of contract claim only.


                                           4
       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 5 of 17




544, 555 (2007). Although courts must accept all well-pleaded facts as true, they are

not required to accept a plaintiff’s legal conclusions. See Ashcroft v. Iqbal, 556 U.S.

662 (2009).

      As explained immediately below, whether policy language applies so as to

cover certain facts is a question of law to be resolved by the court. Varsalona v.

Auto-Owners Ins. Co., 281 Ga. App. 644, 645-646, 637 S.E.2d 64, 66 (2006).

Consequently, whether Plaintiffs have asserted facts to show coverage under the

policy is ripe for consideration on a motion to dismiss.

      B. Georgia’s Rules of Policy Interpretation

       “Where the contractual language unambiguously governs the factual scenario

before the court, the court’s job is simply to apply the terms of the contract as written,

regardless of whether doing so benefits the carrier or the insured.” Reed v. Auto-

Owners Ins. Co., 284 Ga. 286, 287, 667 S.E.2d 90, 92 (2008). “Courts have no more

right by strained construction to make an insurance policy more beneficial by

extending the coverage contracted for than they would have to increase the amount

of coverage.” Varsalona, 281 Ga. App. at 645-646, 637 S.E.2d at 66; see also Sewell

v. Hull/Stoney Dev., LLC, 241 Ga. App. 365, 366-67, 526 S.E.2d 878, 880 (1999)

(“a contract should be construed by the court where the language is undisputed but

the meaning of that language is in dispute.”).




                                            5
       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 6 of 17




      The insured has the burden “of proving that a claim falls within the coverage

of the policy.” Ace Am. Ins. Co. v. Wattles Co., 930 F.3d 1240, 1250, n. 14 (11th

Cir. 2019) (quoting Travelers Home and Marine Ins. Co. v. Castellanos, 297 Ga.

174, 773 S.E.2d 186 (2015)). Only then could the burden fall to the insurer to invoke

an exclusion from coverage. Id. Given this rubric, Allied will first address the

absence of factual allegations that Plaintiffs’ suspension of operations was caused

by a “direct physical loss,” followed by the application of the clear and unambiguous

virus exclusion. For these alternative reasons, Plaintiffs have failed to allege a

covered claim under the Policy.

      C. Plaintiffs’ decision to suspend their operations was not caused by a
         “direct physical loss” as required by the Policy for coverage to apply

      Under the plain language of the Policy, coverage for business interruption

requires that a “direct physical loss of or damage to” property cause a suspension of

operations. When Georgia courts have interpreted identical language, they have

found it unambiguously to require a physical change to the property. As in this case,

the policy in AFLAC Inc. v. Chubb & Sons, Inc. 260 Ga. App. 306, 581 S.E.2d 317

(2003) provided coverage for “direct physical loss of or damage to” property. In

considering that identical clause, the court construed the term “direct physical loss”

as follows:

          [T]he words ‘loss of’ in the International Policy and the words
          ‘damage to’ used in both policies make it clear that coverage is
          predicated upon a change in the insured property resulting from an

                                          6
       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 7 of 17




          external event rendering the insured property, initially in a
          satisfactory condition, unsatisfactory. The word ‘direct’ as
          modifying the word ‘physical’ means only that the change in the
          insured property occurred by the action of the fortuitous event
          triggering coverage.

                                            ***

          While we have been unable to find any Georgia precedent
          construing the term of insurance “direct physical loss or damage,”
          the common meaning of the words and the policies as a whole
          indicate that it contemplates an actual change in insured property
          then in a satisfactory state, occasioned by accident or other
          fortuitous event directly upon the property causing it to become
          unsatisfactory for future use or requiring that repairs be made to
          make it so.

Id. at 307-8, 581 S.E.2d at 319. See also Gregory Packaging, Inc. v. Travelers Prop.

Cas. Co. of Am., 2014 U.S. Dist. LEXIS 165232, *18 (D.N.J. 2014) (stating that

AFLAC established the standard in Georgia requiring there to be a physical change

in the property for “direct physical loss” to apply).

      Georgia’s construction is consistent with the purpose of the policy language;

as explained in a leading treatise, “[t]he requirement that the loss be ‘physical,’ given

the ordinary definition of that term, is widely held to exclude losses that are

intangible or incorporeal, and, thereby to preclude any claim against the property

insurer when the insured merely suffers a detrimental economic impact

unaccompanied by a distinct, demonstrable, physical alteration of the property.”

10A Couch, Insurance, 3d § 148.46. It is consistent as well with the law in other

jurisdictions. See Port Auth. v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3rd Cir.
                                           7
       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 8 of 17




2002) (“In ordinary parlance and widely accepted definition, physical damage to

property means ‘a distinct, demonstrable, and physical alteration’ of its structure.”);

Universal Image Prods. v. Chubb Corp., 703 F. Supp. 2d 705, 710 (E.D. Mich. 2010)

(holding that “direct physical loss or damage” in business interruption policy

requires a change in the structural integrity of insured property); Mastellone v.

Lightning Rod Mut. Ins. Co., 175 Ohio App. 3d 23, 42, 884 N.E.2d 1130, 1144

(2008) (finding no physical loss to support business interruption coverage where

stains resulting from mold could be removed by cleaning).

      The above authorities make clear that Plaintiffs did not decide to close their

dining rooms due to a physical change in the premises for coverage to apply. Indeed,

viewed from another perspective, Plaintiffs’ claim cannot possibly meet the

definition of “direct physical loss” because the calculation of the amount for lost

business income is during the “period of restoration” which ends at the earlier of:

“(i) The date when the property at the described premises should be repaired, rebuilt

or replaced with reasonable speed and similar quality; or (ii) The date when business

is resumed at a new permanent location.” (Doc. X, p. X) (emphasis supplied). Based

on Plaintiffs’ factual allegations, there is nothing to be “repaired, rebuilt or replaced”

nor will they need to resume operations “at a new permanent location.” Plaintiffs’

suggestion that loss of use satisfies the “direct physical loss” language is simply

untenable for this reason as well.


                                            8
       Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 9 of 17




      For all these reasons, Plaintiffs have not alleged facts to support their legal

conclusion that their business income loss is covered by the Policy.

      D. There is no coverage under the “Civil Authorities” provision because
         Plaintiffs were not barred from entering their premises because of
         physical damage to other property

      Although Plaintiffs quote the Policy’s “Civil Authorities” coverage provisions

in their complaint, they do not allege that it applies to their claim – nor could they.

In pertinent part, the “Civil Authorities” coverage applies where there is “damage to

property other than property at the described premises … that prohibits access to

the described premises.” (Doc. X, p. X) (Emphasis supplied). More specifically, the

provision requires that both of the following conditions are met:

          (1) Access to the area immediately surrounding the damaged
          property is prohibited by civil authority as a result of the damage,
          and the described premises are within that area but are not more
          than one mile from the damaged property; and
          (2) The action of civil authority is taken in response to dangerous
          physical conditions resulting from the damage or continuation of
          the Covered Cause of Loss that caused the damage, or the action is
          taken to enable a civil authority to have unimpeded access to the
          damaged property.
      The above policy language plainly requires that access to the insured premises

be prohibited by a civil authority. A mere restriction on a particular use of the

property is not enough. In Paradies Shops, Inc. v. Hartford Fire Insurance Company,

2004 U.S. Dist. LEXIS 30124 (N.D. Ga. 2004), for example, an airport vendor

sought to recover under civil authority coverage for losses sustained after September


                                          9
      Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 10 of 17




11, 2001 because all flights had been grounded by the Federal Aviation

Administration. The provision did not apply, however, because even if airport traffic

was non-existent as a result of the order, no authority had prohibited access to the

business. Id. at *7; see also Syufy Enters. v. Home Ins. Co., 1995 U.S. Dist. LEXIS

3771, *5, 1995 WL 129229 (N.D. Cal. 1995) (Dawn-to-dusk curfew imposed by

City of Los Angeles during Rodney King protests did not “prohibit access” to theater

chain within the meaning of a business interruption policy).

      Plaintiffs do not allege – nor could they – that the Executive Order prohibited

them from accessing the business. Instead, they merely Plaintiffs allege that the

Executive Order was created to curtail the spread of the virus, and not because of

physical damage to other property. (Doc. X ¶ 10.) See Assurance Co. v. BBB Serv.

Co., 259 Ga. App. 54, 57, 576 S.E.2d 38, 41 (2003) (holding that civil authority

coverage requires that the civil authority’s order contemplate actual property damage

that has already occurred). Accordingly, even though not pled in the complaint, the

Civil Authorities coverage does not apply to Plaintiffs’ claim.

      E. The “Virus and Bacteria” exclusion precludes coverage in any event
      Even if Plaintiffs’ claim fell within the grant of coverage for business

interruption—which it clearly does not— it would be excluded under the “Virus or

Bacteria” exclusion, which states, in pertinent part:

          1. We will not pay for loss or damage caused directly or indirectly
          by any of the following. Such loss or damage is excluded regardless

                                          10
      Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 11 of 17




          of any other cause or event that contributes concurrently or in any
          sequence to the loss. These exclusions apply whether or not the loss
          event results in widespread damage or affects a substantial area.

                                           ***

          i. Virus Or Bacteria

          (1) Any virus, bacterium or other microorganism that induces or is
          capable of inducing physical distress, illness or disease.

(Doc. X p. X) (emphasis supplied). Georgia courts routinely enforce plain and

unambiguous exclusions such as this one.

      The starting point for the analysis is Georgia’s strong public policy that

“insurance companies are generally free to set the terms of their policies as they see

fit so long as they do not violate the law or judicially cognizable public policy.” Reed

v. Auto-Owners Ins. Co., 284 Ga. 286, 287, 667 S.E.2d 90, 91 (2008). “Thus, a

carrier may agree to insure against certain risks while declining to insure against

others. … Where the contractual language unambiguously governs the factual

scenario before the court, the court’s job is simply to apply the terms of the contract

as written, regardless of whether doing so benefits the carrier or the insured.” Id. at

287, 667 S.E.2d at 91-92. See also Sapp v. State Farm & Cas. Ins. Co., 226 Ga. App.

200, 201, 486 S.E.2d 71 (1997) (“[I]nsurance is a matter of contract, and the parties

to an insurance policy are bound by its plain and unambiguous terms.”)

      Reed is a case in point where a landlord was sued for injuries to a tenant who

was exposed to carbon monoxide in her residence. The insurer sought a declaration


                                          11
      Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 12 of 17




that an exclusion for the release of pollutants precluded coverage for the claim. In

agreeing with the insurer, the Supreme Court found the only question presented was

whether carbon monoxide met the definition of a “pollutant” as a “contaminant or

irritant.” Because carbon monoxide fell squarely within that definition of pollutants,

the exclusion applied unambiguously on its plain terms.

      In reaching this conclusion, the Supreme Court rejected the notion that there

needed to be an environmental impact from the carbon monoxide for the pollution

exclusion to apply, as courts in other jurisdictions had held. The Supreme Court

reasoned that “[n]othing in the text of the pollution exclusion clause supports such a

reading.” To engraft that requirement on the policy, therefore, would be creating

coverage where none existed under the clear terms of the policy.

      The Supreme Court reaffirmed the analysis a few years later in Georgia Farm

Bureau Mutual Insurance Company v. Smith, 298 Ga. 716, 784 S.E.2d 422 (2016).

where a claim was brought against the insured arising from the ingestion of lead

paint. As in Reed, the insured contended that injury did not “arise out of” a

“pollutant” because lead paint was not a “contaminant or irritant” and because there

was no environmental harm created by its ingestion. The Supreme Court disagreed,

however, finding that the “usual and common meaning” of the terms included lead

paint as a “pollutant.” Further, citing Reed, the Supreme Court reiterated that




                                         12
      Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 13 of 17




“Georgia courts have applied these clauses outside the context of traditional

environmental pollution.” Id. at 720, 784 S.E.2d at 425.

      The Supreme Court reversed the judgment of the Court of Appeals, finding

that the “policy unambiguously governs the factual scenario in this case.

Accordingly, the Court of Appeals was required to simply apply the terms of the

contract as written.” Id. at 731, 784 S.E.2d at 426. See also Perkins Hardwood

Lumber Co. v. Bituminous Cas. Corp., 190 Ga. App. 231, 232, 378 S.E.2d 407, 409

(1989) (finding smoke damage from a fire fell unambiguously within a pollution

exclusion in the policy).

      The application of the exclusion to Plaintiffs’ claim is even clearer than in

Reed or Smith; whereas the questions in those cases centered on whether carbon

monoxide and lead paint met the broad definition of a “pollutant,” the exclusion in

Plaintiffs’ policy applies expressly to a “virus.” The only question remaining,

therefore, is whether Plaintiffs’ claimed business losses were caused “directly or

indirectly” by COVID-19.

      Where an exclusion applies to claims “arising out of” specified circumstances,

a “but for” causation analysis from tort law applies. See Cont'l Cas. Co. v. HSI Fin.

Serv., 266 Ga. 260, 262, 466 S.E.2d 4, (1996) (finding policy exclusion for claims

arising from “dishonest, fraudulent, criminal, malicious” acts excluded associated

claims of negligence because such claims would not have arisen but for the insured’s


                                         13
      Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 14 of 17




criminal acts); Pilz v. Monticello Insurance Company, 267 Ga. App. 370, 371, 599

S.E.2d 220, 221 (2004) (finding assault and battery exclusion applied to even claims

of negligence against day care center because claims would not have arisen “but for”

the physical abuse of the child).

      Plaintiffs’ claim for business losses certainly meets this causation test, as

Plaintiffs’ would not have decided to close their dining room “but for” the virus

called COVID-19. Yet the triggering language in the exclusion in Plaintiffs’ policy

has an even wider reach as it applies to losses “directly or indirectly” by COVID-

19. Under Georgia law, “the words directly or indirectly … should be given their

broadest meaning.” Adair v. McElreath, 167 Ga. 294, 305, 145 S.E. 841, 846 (1928).

Here, Plaintiffs allege that they closed their business “in direct response to the

Governor’s Executive Order.” Because the Executive Order was issued because of

COVID-19, and Plaintiffs’ decided to suspend their operations as a result thereof,

their lost business income was caused “directly or indirectly” by a “virus.” To

engraft a requirement on the exclusion that virus be located on the premises, as

Plaintiffs suggests in their complaint, would run directly afoul of Georgia’s rules of

policy interpretation that requires courts to construe unambiguous policy provisions

as they are written. See Smith (quoting Cotton States Mut. Ins. Co. v. Crosby, 244

Ga. 456, 457-58, 260 S.E.2d 860 (1979) (“the Court of Appeals had ‘no more right

by strained construction to make the policy more beneficial by extending the


                                         14
      Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 15 of 17




coverage contracted for that they would have had to increase the amount of

insurance.”)

                                CONCLUSION

      The factual allegations in Plaintiffs’ complaint do not support their legal

conclusion that the claim is covered by the Policy. Consequently, Plaintiffs’

complaint should be dismissed under Rule 12(b)6) for the failure to state a claim

upon which relief can be granted.

                                              FREEMAN MATHIS & GARY, LLP

                                              /s/ Philip W. Savrin
                                              PHILIP W. SAVRIN
                                              Georgia Bar No. 627836
                                              psavrin@fmglaw.com
                                              W. SHAWN BINGHAM
                                              Georgia Bar No. 839706
                                              sbingham@fmglaw.com

                                              Attorneys for Defendant Allied Insurance
                                              Company of America
      100 Galleria Parkway, Suite 1600
      Atlanta, Georgia 30339-5948
      T: 770.818.0000
      F: 770.937.9960




                                         15
      Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 16 of 17




                    CERTIFICATE OF COMPLIANCE
      I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing

MEMORANDUM OF LAW TO SUPPORT MOTION TO DISMISS has been

prepared in accordance with Local Rule 5.1(C) (Times New Roman font, 14 point).

                                           /s/ Philip W. Savrin
                                           Philip W. Savrin
                                           Georgia Bar No. 627836
                                           psavrin@fmglaw.com
                                           W. Shawn Bingham
                                           Georgia Bar No. 839706
                                           sbingham@fmglaw.com




                                      16
      Case 1:20-cv-02939-TWT Document 4-1 Filed 07/20/20 Page 17 of 17




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the within and foregoing BRIEF IN

SUPPORT OF MOTION TO DISMISS by depositing a true and correct copy

thereof in the United States mail, postage prepaid, properly addressed, and

electronically filed the same with the Clerk of Court using the CM/ECF system,

which will automatically send e-mail notification of such filing, to the following

attorneys of record:

                            James J. Leonard, Esq.
                          Barnes and Thornburg LLP
                           Prominence in Buckhead
                        3475 Piedmont Road, Suite 1700
                            Atlanta, Georgia 30305

      This 20th day of July 2020.

                                      /s/ Philip W. Savrin
                                      Philip W. Savrin
                                      Georgia Bar No. 627836
                                      psavrin@fmglaw.com

                                      Attorneys for Defendant Allied Insurance
                                      Company of America
FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
T: 770.818.0000
F: 770.937.9960




                                        17
